Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 52-79 are allowed and renumbered as 1-28. Claims 1-51 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 52, 65 and 78:
The prior art of record, Piantino et al (U.S. Patent Application Publication No. 20130073995) teaches a social networking system that enables the presentation of information related to a user in a timeline or map view. The system accesses information about a user of a social networking system, including both data about the user and social network activities related to the user. The system then selects one or more of these pieces of data and/or activities from a certain time period and gathers them into timeline units based on their relatedness and their relevance to users. These timeline units are ranked by relevance to the user, and are used to generate a timeline or map view for the user containing visual representations of the timeline units organized by location or time. The timeline or map view is then provided to other users of the social networking system that wish to view information about the user. 
The prior art of record, Winkler et al (U.S. Patent Application Publication No. 20100216491) teaches a system and method for providing information on a map 
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “obtaining image data, an associated timestamp value, and location data by a first device application associated with a first mobile device; identifying one or more recognizable features in the image data using at least one algorithm; generating an item object based on the one or more recognizable features in the image data upon request by a user of the first device application, wherein the item object comprises the image data, location data, and one or more enhancements associated with the one or more recognizable features related to the image data, wherein at least one enhancement is generated by the first device application upon selection by the user of the first device application; transmitting the item object to a second device application associated with a second mobile device upon request of the user of the first device application or a user of the second device application only when a current timestamp value is within a specified time interval of the associated timestamp value and the location data is within a range selected by the user of the second device application, wherein the item object is displayed on the second device via the second device application; binding the item object to a timeline based on the location data; and storing the item object in the timeline database” as cited in independent claims 52, 65 and 78. For example, see Specification [0050]-[0052], the system is binding the event object to a timeline 

Claims 53-64, 79, 66-77:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
1. DiPersia et al, U.S. Patent Application Publication No. 20140089816, is directed to a social networking system displays information about a user via a timeline 
2. Yee et al, U.S. Patent Application Publication No. 20110214090, is directed to a system and method for data storage and data enhancement to facilitate the analysis of such data through a visual representation which depicts the data, its temporal aspects by aligning it along a timeline, and categorization of the data through tagging. The visual representation can be customized to analyze the data in various ways to identify potential patterns and share it with others. 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAN HUTTON/Primary Examiner, Art Unit 2154